 
Exhibit 10.13





PLAN DOCUMENTS


FOR


PLATINUM UNDERWRITERS HOLDINGS LTD. NON-REGISTERED PENSION PLAN


(NON-BERMUDIAN MEMBERS)


For an employee, officer or director of the Employer who is not a
Bermudian or spouse of a Bermudian or US person




 
 

--------------------------------------------------------------------------------

 










TRUST DEED












 
 

--------------------------------------------------------------------------------

 


THIS DEED is effective this    16th day of June 2005.






BETWEEN:
PLATINUM UNDERWRITERS HOLDINGS LTD. a company incorporated in and under the laws
of Bermuda and having its registered office at 2ndFloor, The Belvedere Building,
69 Pitt’s Bay Road, Pembroke HM 08, Bermuda (the "Employer").





AND:
COLONIAL PRIVATE TRUSTEE LIMITED a company incorporated in and under the laws of
the islands of Bermuda and having its registered office at Jardine House 33-35
Reid Street, Hamilton HM 12 Bermuda (the "Trustee").





AND
COLONIAL PENSION SERVICES LIMITED a company incorporated in and under the laws
of the islands of Bermuda and having its registered office at Jardine House
33-35 Reid Street, Hamilton HM 12 Bermuda (the "Administrator").



WHEREAS:
 



1.  
The Employer has established the PLATINUM UNDERWRITERS HOLDINGS NON-BERMUDIAN
PENSION PLAN on the terms herein set forth or as such terms may be amended from
time to time (the “Plan”) for the purpose of providing pension benefits to each
person who is or may be entitled to a benefit or a refund of the contributions
held for the account of such person under the Plan as a result of the person’s
employment.



2.  
The Employer has appointed the Trustee to administer the Plan.



3.  
The Trustee having determined that it is reasonable and in the interests of the
Members so to do, has employed the Administrator to carry out any and all acts
required to be done in the administration of the plan and in the management and
investment of the Trust Fund.



4.  
The Employer has duly authorised the execution of this Deed.



5.  
The Employer wishes the Trustee to hold the moneys and other assets contributed
as aforesaid and the Trustee agrees to hold the same pursuant to the terms of
this Deed.







 
 

--------------------------------------------------------------------------------

 
 
NOW THIS DEED WITNESSES as follows:





ARTICLE I



Interpretation


1.1
Definitions



For the purpose of the Plan, the following words and phrases shall be used with
an initial capital letter and shall have the following meaning unless the
context clearly indicates otherwise.


“Account” shall mean for a Member’s Account or Employer’s Account as the case
may be.


“Annuity” shall mean any post -retirement instrument purchased from a financial
institution and/or insurance company whereby the retired Member receives a
guaranteed lifetime income in exchange for his accumulated pension benefits
under the Plan.


“Appropriate Form” shall mean the form provided or prescribed by the
Administrator.


“Auditors” shall mean such firm of chartered accountants appointed by the
Trustee.


“Beneficiary” shall mean, the person or persons last designated by a Member as
set for in 12.11 of the Plan Rules to receive the interest of such Member after
his death.


“Business Day” shall mean a day on which banks are open in Bermuda.


“Contribution Date” shall mean the date on which Members and Employer's
Contributions are received by the Trustee, pursuant to 3.2 of the Plan Rules.


“Contributions” shall mean payments made by the Employer and/or the Member as
set forth in 3.1 - 3.4 of the Plan Rules.


“Early Retirement Date” the date which the Member selects for the start of his
retirement benefit which shall be on or after the date he has attained the age
of fifty-five (55) but before his Normal Retirement Date.


“Earnings” means the following payments expressed in monetary terms and paid
(directly or indirectly) to the Member by the Employer per year:
 
 
(i)
salary

 
 
But does not include:

 
 
(ii)
any cash bonus, fee or commission; or

 
 
(iii)
any rights to participate in any stock option or similar benefit plan.



“Effective Date” shall mean the date selected by the Administrator on which the
Plan becomes effective.


“Employer” shall mean the Employer party hereto but shall be deemed to include
any employer associated with the Employer who adopts the Plan pursuant to
Section XIV of the Plan Rules, and as defined in Part I of the Law.


“Employer’s Account” means the account established in the books of the Trustee
in the name of the Employer in respect of a Member to record such Member’s
interest in the Trust Fund accruing from the Employer’s Mandatory Contributions
and Voluntary Contributions.


“Employer’s Mandatory Contributions” shall mean Contributions made by the
Employer in respect of a Member pursuant to 3.8 of the Plan Rules.


“Investment Manager” shall mean any investment manager appointed by the Trustee
pursuant to 8.2 of this Deed.


“Member” in relation to the Plan means an employee, officer or director of the
Employer who is not a Bermudian or spouse of a Bermudian or US person and has
applied to the Employer to join the Plan and has been authorised in writing by
the Employer to join the Plan.
 
 
 

--------------------------------------------------------------------------------

 


“Member’s Account” shall mean the account established in the books of the
Trustee in the name of a Member to record his interest in the Trust Fund
accruing pursuant to the Plan and in which the Trustee records such Member’s
Rollover Contributions, Mandatory Contributions and Voluntary Contributions.


“Member’s Mandatory Contributions” shall mean regular payroll deductions,
pursuant to 3.7 of the Plan Rules.


“Member’s Voluntary Contributions” shall mean additional or voluntary payments
made by a Member, pursuant to 3.9 of the Plan Rules.


“Membership Date” shall mean the date a Member first enters the Plan.


“Month” shall mean a full calendar month.


“Normal Retirement Date” in respect of a Member means a date selected by the
Member which shall occur not later than one year after such Member has attained
sixty-five (65) years of age.


“Pension” shall mean a pension benefit that is in payment.


“Plan” means the pension plan as defined in paragraph 1 of the Recitals, above.


“Plan Rules” shall mean the rules adopted by the Trustee and Administrator in
respect of the Plan and any amendments that may be made by the Trustee and
Administrator from time to time.


“Plan Year” shall be the period of twelve (12) calendar months from January 1st
in each year.


“Rollover Contributions” shall mean a contribution by a Member as the result of
a distribution from another pension plan, pursuant to 3.10 of the Plan Rules.


“Trust Fund” shall mean property which any person or persons may donate to or
give or cause to be vested in the Trustee for the account of a Member or an
Employer, to be held upon the trust and with and subject to the powers and
provisions hereof including all accumulation of income and accretions to capital
thereto.


“Unit” shall mean a portion of the series investment fund held by the Trustee
for the benefit of the Members in exchange for their Contributions.


“US Person” shall mean a person liable to tax income earned from employment with
the Employer pursuant to the Internal Revenue Code of the United States of
America.


“Valuation Day” shall mean the date on which the Trustee shall determine the
value of the assets of the Trust Fund for purposes of determining the value of
each Account.


1.2
Unless the context otherwise requires words and phrases not expressly defined in
this Deed, they shall have the same meaning as provided in the Plan Rules.



1.3
The masculine gender includes the feminine gender and the singular includes the
plural unless the context clearly indicates otherwise.





ARTICLE II



Appointment of Trustee



2.1
Appointment



The Employer hereby appoints the Trustee to be and the Trustee shall act as
Trustee of the Plan for the term and subject to the provisions hereof.


2.2
Duties of Trustee



The Trustee shall:
 
(a)  
ensure that the Plan and the Trust Fund are administered in accordance with the
these Trust Deed and Plan Rules; and

 
(b)  
review the financial operation of the Plan regularly during the continuation of
the Plan.

 
 
 

--------------------------------------------------------------------------------

 
 
2.3
Powers of Trustee

 
In exercising its powers, duties, discretions and functions under this Deed, the
Trustee is (subject as provided herein) authorized to act for the Employer and
on the Employer’s behalf in the same manner and with the same force and effect
as the Employer might or could do in connection with the Plan.


ARTICLE III



Delegation to Administrator



3.1
Power to Sub Delegate

 
The Trustee shall have full power to delegate or to subcontract any
administrative functions it deems necessary to perform its obligations under
this Deed, including, without limitation, the investment of the Trust Fund, the
valuation of Accounts and the administration of the Plan.  The authorities
herein contained are continuing ones and shall remain in full force and effect
until revoked by termination of this Deed as hereinafter provided, but such
revocation shall not affect any liability in any way resulting from transactions
initiated prior to such revocation.




3.2
Delegation



Except as herein provided, where any powers, discretions, duties and/or
functions are conferred on the Trustee by the Plan and the exercise of such
powers, discretions, duties and/or functions are delegated to the Administrator
under this Deed.




ARTICLE IV



The Trust Fund



4.1
Creation of the Trust Fund



The Trust Fund consisting of such sums of money and such property acceptable to
the Trustee as shall from time to time be paid or delivered to the Trustee by
the Employer and the earnings and profits thereon shall be held by the Trustee
in trust and shall be dealt with in accordance with the provisions of this
Deed.  At no time shall any part of the Trust Fund be used for or diverted to
purposes other than pursuant to the terms of this Pension Plan.  The title to
all assets of the Trust Fund shall be vested in and remain exclusively vested in
the Trustee.
 
4.2
Purpose of the Trust Fund

 
The Trust Fund is created, established and maintained and the Trustee agrees to
receive, hold and administer the Trust Fund for the exclusive purpose of
providing benefits for the Members in accordance with the provisions of the
Pension Plan.




ARTICLE V



Acceptance of Trust and Establishment of the Plan



5.1
Acceptance of Trust



The Trustee hereby accepts the Trust herein set out and agrees to hold, invest,
distribute and administer the Trust Fund in accordance with the provisions of
this Deed.
 
5.2
Establishment of the Plan



The Trustee hereby adopts and agrees to maintain the Plan in accordance with the
provision of Plan Rules as detailed in Schedule 1 hereto.




ARTICLE VI



Powers and Duties of the Trustee



6.1
It shall be the duties of the Trustee to hold, invest, and reinvest the
principal and income of the Trust Fund in any of the investments hereafter
authorised and keep the Trust Fund invested without distinction between
principal and income.

 
 
 

--------------------------------------------------------------------------------

 
 
6.2
In addition and without prejudice to such other powers as set forth herein, the
Trustee shall have the power and authority to:



 
(a)
purchase or subscribe for any securities, stocks, bonds, policies of insurance,
annuity contracts or other property and to retain the same in trust;

 
 
(b)
sell, convert, redeem, convey, transfer, exchange, for other securities or
property or otherwise dispose of any securities or other property at any time
forming part of the Trust Fund or the whole thereof, upon such terms as it may
deem proper and to effect and deliver any and all instruments of conveyance and
transfer in connection therewith;



 
(c)
keep the investments of the Trust Fund in its own name or in the name of
nominees of the Trustee and to keep the same wholly or partly in the principal
office of the Administrator or otherwise, held by or to the order of the Trustee
as it may think proper but the books and records of the Trustee shall at all
times show that all investments are part of the Trust Fund;



 
(d)
exercise personally or by proxy or power of attorney all voting and other rights
in respect of stocks, bonds or other investments or property held in the Trust
Fund except where such voting and other rights are given to the Investment
Manager(s);



 
(e)
execute all documents of transfer and conveyance and all other instruments that
may be necessary or appropriate to carry out the powers herein granted;



 
(f)
borrow or raise money from any source permitted by law for the purposes hereof
in such amounts and upon such terms and conditions as the Trustee shall deem
appropriate, and for any such amounts so borrowed to issue its promissory note
as Trustee and to secure payment by pledging all or any part of the Trust Fund;



 
(g)
keep such portion of the Trust Fund in cash or cash balances as the Trustee may
from time to time deem to be in the best interest of the Trust Fund;



 
(h)
if necessary for the execution of its duties and not provided or paid for by the
Employer upon reasonable notice, to employ such agents, lawyers, accountants and
other persons and to pay out of the Trust Fund their reasonable expenses and
compensations and the Trustee may rely and act on information and advice
furnished by such persons or refrain from acting thereon;



 
(i)
adjust contest or submit to arbitration any claims, debts or debentures due or
owing to or from the Trust Fund and to sue, commence or defend any legal
proceeding related thereto; and



 
(j)
do all acts, take all proceeding and to exercise all rights and privileges
although not specifically mentioned herein as the Trustee deems necessary to
administer the Trust Fund, with the general effect that the Trustee carries out
its duties and responsibilities under the Trust Deed and exercises all powers as
it were the beneficial owner of the Trust Fund.





ARTICLE VII


Administration of the Trust Fund



7.1
The administration of the Trust Fund shall be carried out by the Trustee who has
appointed the Administrator to perform such administration.



7.2
The Administrator shall assume whatever duties and responsibilities may be
delegated to it by the Trustee and shall be required to make periodic reports of
its operations in respect of the Plan to the Trustee, and to receive periodic
instructions from the Trustee as to the actions to be taken or policy to be
followed.



7.3
The Trustee shall, either directly or through the actions of the Administrator,
consistent with the purpose of the Plan, have the power and authority to:



 
(a)
require the immediate payment of Contributions from the Employer and the Member
to the Trust Fund and reports from the Employer in accordance with the
Plan.  The Trustee shall have the power to demand, collect, receive and hold
Contributions, and may take such steps including the institution and prosecution
of or the intervention in any proceeding at law or in any bankruptcy, as may be
necessary or desirable to accomplish the collection of such Contributions.  The
Contributions and the reports to the Trustee shall be remitted by the date
specified in the Plan;



 
(b)
determine all questions of eligibility, membership status and all related
matters; and



 
(c)
decide all questions or controversies arising in any manner or between any
parties in connection with the Trust Fund or the operation thereof, whether as
to any claim for benefits by a Member or any other person, or as to the
construction of the language or meaning of this Trust Fund or the Plan Rules or
any regulations adopted by the Trustee under either of them, or as any writing,
decision, instrument, or accounts in connection with the operation of the Trust
Fund or otherwise.  The decision of the Trustee shall be binding upon all
persons dealing with the Trust Fund or claiming benefits thereunder.

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VIII



Investment of the Trust Fund’ s Assets



8.1
Pursuant to the provisions of the Trust Deed, the Trustee shall hold, invest and
reinvest the principal and income of the Trust Fund in any of the investments
hereafter authorised and keep the Trust Fund invested without distinction
between principal and income.



8.2
The Trustee may delegate from time to time the management of the Trust Fund's
assets to one or more Investment Managers.



8.3
In making any investment for the Trust Fund, the Trustee may invest and reinvest
in any currency and in any part of the world, in bonds, debentures, certificates
of deposits, common or preferred stocks, shares of mutual funds, units of unit
trusts, financial institutions or funds maintained by the Trustee or any
affiliate or parent of the Trustee, as it shall in its absolute discretion think
fit, and the Trustee may with like discretion dispose or vary any such
investments.  The Trustee shall forthwith determine and publish guidelines at
least once in each year and shall publish details of any amendments thereto.



ARTICLE IX


Statements of Accounts



9.1
The Administrator and the Trustee shall:



 
(a)
keep at their principal office, accurate and detailed accounts of all
Contributions paid to the Trustee in respect of the Plan and of all Annuities
paid by or at the request of the Employer pursuant to the Plan and in particular
shall maintain separate Member and Employer Accounts in respect of each Member;
and



 
(b)
hold the said accounts and all records relating thereto open to inspection at
all reasonable time by the Employer or any Member.  Such records shall be
audited by the Auditors selected by the Trustee at least annually and at such
other times as the Trustee shall deem advisable.



9.2
As at the end of each Plan Year, the Trustee shall cause accounts to be made up
in respect of the Plan Year then ending. Such accounts shall be audited and
shall include a schedule of such Investments and shall contain a report by the
Auditors and shall be approved and signed by the Trustee, and the Trustee shall
cause a copy thereof to be sent to the Employer.



9.3
Within one hundred and eighty (180) days following the close of each financial
year of the Plan, or within one hundred and eighty (180) days after the removal
or resignation of the Trustee as provided for in Article XVII hereof, the
Trustee shall file with the Employer a statement setting forth all investment
holdings and other assets of the Plan, all investments receipts and
disbursements, and other transactions effected by them, and such other
information as may be required by the Law, during such financial year or during
the period from the close of the last financial year to the date of such removal
or resignation.



9.4
Upon the expiry of ninety (90) days from the date of filing the statement
described in the preceding Clause, the Trustee shall be released and discharged
from all liability and accountability to anyone with respect to their acts and
transactions during the period covered by the statement, except with respect to
any such acts or transactions as to which the Employer shall within such
ninety-day period file with the Administrator, written objections and except for
loss to or diminution of the Trust Fund resulting from negligence, willful
conduct or lack of good faith of the Administrator.



9.5
The accounting policies used in the preparation of the above mentioned accounts
shall be determined by the Trustee on the advice of the Administrator, provided
that the value of the Investments comprised in the Trust Fund shall be
determined by the Trustee in consultation with any Investment Manager appointed
in respect of such Investments.



ARTICLE X



Payment out of the Trust Fund



10.1
The Administrator shall from time to time on the written directions of the
Employer, make payments out of the Trust Fund whether in respect of Annuities
payable to or for the account of a Member or by way of Transfer payments to
another pension plan or otherwise, to such person in such manner, in such
amounts as may be specified in such directions.  Upon such payment being made
the amount thereof shall no longer constitute part of the Trust Fund.



10.2
In directing such payments, the Employer shall have regards to the Plan Rules
and in the event of any difference arising as to the interpretation of this
Deed, or as to the right of a Member as described in the Plan Rules or any
person deriving title from the Member, the Administrator’s determination thereof
shall be conclusive.





ARTICLE XI



Employer's Liability



11.1
The Employer's liability for Contributions to the Trust Fund shall be limited to
the payment of the amount due to the Trust Fund under the Plan.

 
 
 

--------------------------------------------------------------------------------

 
 
11.2
The Employer shall not be liable for the failure of the Trustee and
Administrator to secure the benefits contemplated in the Plan for any Member or
for any default or neglect of the Trustee or the Administrator.



11.3
Except as required under the Plan or this Deed, the Employer shall not be
responsible for any decision, act or omission of the Trustee, Administrator, or
Investment Manager and shall not be responsible for the application of any
moneys, securities, investments or other property paid or delivered to the
Trustee.





ARTICLE XII



Trustee and Administrator Liability



12.1
The Trustee and Administrator shall not be liable for:



 
(a)
any loss to or diminution of the Trust Fund arising out of the making retention
or sale of any investment or reinvestment except on account of the negligence,
willful misconduct or lack of good faith of, respectively, the Trustee,
Administrator, or of any person to whom they have delegated any of their powers
and discretion hereunder;



 
(b)
acting upon instructions given by the Investment Manager(s) or failing to act in
absence of such instructions in connection with investment of assets of the
Trust Fund;



 
(c)
the proper application of any part of the Trust Fund if payments are made in
accordance with the written directions of the Employer as herein provided, nor
shall the Trustee and Administrator be responsible for the adequacy of the Trust
Fund to meet and discharge any and all payments and liabilities under the Plan.





ARTICLE XIII



Execution of Instruments



13.1
All instruments in writing required to be executed by the Trustee shall be
executed by the signature of any two authorised signatories as the Trustee may
from time to time named in a  resolution of directors of the Trustee; and all
persons may rely upon such instrument as having been duly authorised.  All
cheques, and other instruments in respect of the transfer of moneys or the
operation of bank accounts shall be signed by any two authorised signatories
named as aforesaid.





ARTICLE XIV



Limitation of Rights to the Trust Fund



14.1
No Employer, Member or any other person, association, firm or corporation shall
have the right, title, interest in or to the assets of the Trust Fund except as
specifically provided herein or by the Plan Rules.



14.2
No part of the Trust Fund shall be invested or lent to or for the benefit of the
Trustee, the Administrator or to the agents or associates of the Trustee, the
Administrator or the Sub-Administrator.



14.3
No part of the Trust Fund shall be used for or diverted to purposes other than
the establishment of and payment of benefits for Members and former Members and
their Beneficiaries or for the purposes set out in 2.2 hereof or the purchase of
investments permitted under the provisions of the Plan Rules.



14.4
All Contributions received by the Trustee and Administrator, and all other funds
received by the Trustee as part of the Trust Fund shall be deposited in such
banks as the Trustee may designate for that purpose, and withdrawal of such
funds shall be made pursuant to authorisations provided for in 10.1 hereof.  All
accounts with such banks shall be opened in the name of the Trustee.





ARTICLE XV



Claims by Beneficiaries



15.1
No person entitled under the Plan shall have any claims against the Trustee and
Administrator or the Trust Fund except by or through the Employer, and the
Trustee or Administrator, shall not be liable to any such person provided that
they have acted in good faith or any direction or resolution furnished to them
by the Employer as provided herein.



 
 

--------------------------------------------------------------------------------

 


ARTICLE XVI


Expenses and Compensation



16.1
The Administrator and the Trustee shall be paid all reasonable costs and
expenses incurred in the performance of their duties and such reasonable
compensation as it may from time to time agree with the Trustee (and in the
absence of such agreement then in accordance with their published fee schedule)
and the same shall constitute a charge against the Trust Fund unless paid by the
Employer.  All fees of any and all kind whatsoever that may be levied upon or in
respect of the Trust Fund shall also constitute a charge upon the Trust Fund
unless paid by the Employer.





ARTICLE XVII



Resignation or Removal of the Trustee



17.1
The Trustee may resign at any time by giving ninety (90) days notice in writing
to the Employer.



17.2
The Employer may remove the Trustee at any time upon ninety (90) days notice in
writing to the Trustee.





ARTICLE XVIII



Successor Trustee



18.1
Upon such resignation or removal, the Employer may appoint a successor who shall
have the same powers and duties as those conferred upon the Trustee hereunder.



18.2
In the event of the Trustee’s resignation, the Trustee shall make all reasonable
endeavours to ensure the appointment of a successor trustee within the notice
period.



18.3
Upon such resignation or removal of the Trustee, and acceptance of such
appointment by the successor trustee, the Trustee shall assign, transfer or
otherwise pay and transfer to the successor trustee the moneys, investments and
other property then constituting the Trust Fund less compensation of the Trustee
and Administrator any proper charges against the Trust Fund; and turn over any
and all records, books and documents incidental to the its duties as Trustee
under this Deed or relating to the administration of the Trust Fund.





ARTICLE XIX



Amendment of the Trust Deed and Plan Rules



19.1
The Employer may at any time and from time to time amend in whole or in part any
or all of the provisions of this Deed and any or all of the Plan Rules attached
hereto by notice in writing delivered to the Trustee, provided that any such
amendments which affect the rights, duties or responsibilities of the Trustee
may not be made without its consent, and provided that no such amendments shall
authorise or permit at any time any part of the Trust Fund to be used for or
diverted to purposes other than those specified in this Plan.



19.2
The Administrator shall be entitled by a supplemental Deed to modify, alter or
add to the provision of the Deed to such manner or to such extent as it may
consider expedient for any purpose provided that the Administrator shall certify
to the Employer, in writing that in its opinion such amendments do not
materially prejudice the interests of the Members and do not release, the
Administrator or the Trustee from any material responsibility to the Members and
provided further that such modification, alteration, or addition shall impose
upon the Employer and the Members any obligation to make any further payment or
to accept any liability.  Such modification, alteration or addition may not be
made without the consent of the Employer and the approval of two-thirds of the
Members of the Plan.





 
ARTICLE XX



 
Termination of the Plan



20.1
The Plan shall terminate upon the earlier of:



 
(a)
the date upon which the Employer goes into liquidation whether voluntary or
compulsory otherwise than for the purpose of reconstruction or amalgamation;



 
(b)
the date upon which the Employer by written instrument delivered to the Trustee
terminates this Deed; or



 
(c)
the termination of the Trustee pursuant to 18.1 hereof without a new Trustee
being appointed.

 
 
 

--------------------------------------------------------------------------------

 
 
20.2
Upon retirement of a Member from the employ of the Employer, all sums then
credited to the Member’s Account shall be applied as follows:



 
(a)
transfer to another pension plan; or



 
(b)
purchase a fully paid Pension, commencing at Normal Retirement Date.



20.3
Upon termination of the Plan, all sums then credited to each Member shall be
applied to transfer to another pension plan approved by the Administrator for
the benefit of the Members.





 
ARTICLE XXI



 
Transfers to and from the Trust Fund



21.1
The Trustee may accept a transfer to the Trust Fund of all or any of the assets
of any pension/retirement benefits fund, plan, or arrangement (hereinafter
called the "Other Fund") on terms that the Member(s) in respect of whom the
transfer is made shall be entitled in lieu of benefits under the Other Fund to
benefits under the Plan.



21.2
The Trustee upon the request of the Employer, on behalf of a Member, and as
provided in this section shall transfer to the trustee or administrator of
another fund, retirement plan or arrangement (the "Other Plan") providing
pension benefits, all the assets of the Trust Fund standing to the credit of the
Account of that Member on terms that the Member shall be entitled in lieu of
benefits under the Plan to such benefits under the Other Plan as may be agreed
between the Trustee and the trustee or administrator of the Other Plan to
observe such restrictions before making any transfer.



21.3
The Trustee shall be entitled to deduct from the amount transferred as aforesaid
a sum to reasonably compensate the Trust Fund for the actual or anticipated
expenses and losses incurred in effecting such transfer.



21.4
Once a transfer is made under 21.2, subject to any special terms or conditions,
there shall cease to be any entitlement under the Plan to benefits of a Member
or any Beneficiary represented by the transfer.





ARTICLE XXII


Miscellaneous


22.1
The Employer shall promptly furnish to the Administrator on demand all necessary
employment records concerning the names, amount of salaries paid, and other
payroll records and information that the Administrator may reasonably require in
connection with the administration of the Trust Fund.



22.2
The Administrator and the Trustee may, in their discretion, employ legal counsel
upon any legal question arising out of the Trust Fund or the administration of
the Plan, and any action taken by them upon the advice of counsel shall be
regarded as prudent and they shall be held completely harmless and fully
protected in acting and relying upon the advice of such counsel.



22.3
The Administrator and the Trustee may seek judicial protection by any action or
proceeding they may deem necessary to settle its accounts, or to obtain a
judicial determination or declaratory judgment as to any question of
construction of this Trust Fund or as to any action thereunder.  Any such
determination shall be binding upon all parties to or claiming thereunder.



22.4
Wherever in this Deed the word "Employer" is used, it shall be deemed to mean
and shall include any associated employer with which the Employer may amalgamate
or with which it may be reconstructed, whether under its present name or any
other name, or to which its undertaking and business for the time being may be
sold or otherwise transferred.



22.5
This Deed shall be administered, construed and enforced according to the laws of
Bermuda.









 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties have caused their Common Seals to be hereunto
affixed the day and year as detailed below, with this Deed being effective as of
the day and year above first mentioned.


 




SIGNED AS A DEED
)

For and on behalf of
)

PLATINUM UNDERWRITERS

HOLDINGS LTD.
)





/s/ Allan C. Declier
)

in the presence of: /s/ Jennifer Frias
)

Date:  October 11, 2012





THE COMMON SEAL OF:
)

COLONIAL PRIVATE TRUSTEE LIMITED
)





Not Available 
)

in the presence of:
)

Date:





THE COMMON SEAL OF:
)

COLONIAL PENSION SERVICES LIMITED
)





Not Available
)

in the presence of:
)

 Date:

 

 
 
 

--------------------------------------------------------------------------------

 

 




Plan Rules












 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS


 

    Page
SECTION I
Definitions
19
SECTION II
Eligibility for Membership in the Plan
19
SECTION III
Contributions
20
SECTION IV
Vesting of Member and Employer Contributions
21
SECTION V
Accounts
22
SECTION VI
Termination of Employment
23
SECTION VII
Regulations Governing the Payment of Pension Benefits
23
SECTION VIII
Lapsed Benefits
25
SECTION IX
Forfeiture of Lapsed Benefits
25
SECTION X
Administration of the Plan
25
SECTION XI
Investment of the Trust Fund’s Assets
26
SECTION XII
General Provisions
27
SECTION XIII
Discontinuance of the Plan
28
SECTION XIV
Adoption of the Plan by Affiliated Companies
29
ATTACHMENT A
Fee Schedule
30
ATTACHMENT B
Investment Options
31



 
 

--------------------------------------------------------------------------------

 


SECTION I


Definitions





1.1  
For the purpose of the Pension Plan, unless there is something in the subject
matter or context inconsistent therewith, the expressions defined in the Trust
Deed have the same meaning herein.





SECTION II



Eligibility for Membership in the Pension Plan





2.1  
Every employee, officer or director of the Employer who is not a Bermudian or
spouse of a Bermudian or a US person and has applied to the Employer to join the
Plan, and has been authorised in writing by the Employer to join the Plan shall
become a Member provided that he has attained the age of twenty-three (23)
years.



2.2  
Any Employee who becomes eligible to participate shall complete the enrollment
form as supplied by the Trustee.  Membership in the Plan shall commence as of
the first Business Day in the calendar month coincident with, or next following
the first day of his employment, provided that the enrollment form is completed
and returned to the Administrator.



2.3  
The Employee in completing the enrollment form specified in 2.2, shall authorise
the deduction of his Contributions from his salary, agree to the terms of the
Plan, and designate a Beneficiary to receive benefits arising under the
Plan.  The Beneficiary may be a designated person or persons, provided that, if
more than one person is named, the Employee must indicate the percentage of
benefit payable to each person.  A member may change his Beneficiary from time
to time on an Appropriate Form.



2.4  
 It shall be the duty of the Employer to notify the Administrator of the
employment of any new employee.  Upon such notification, the Administrator will
arrange for the enrollment, and to have the enrollment form completed and signed
by both the Employer and the new Employee.  Such enrollment form must be filed
with the Trustee within one month after the day the Employee becomes eligible to
participate.



2.5  
It is the duty of the Employer to submit the enrollment form to the
Administrator.  Neither the Trustee or the Administrator shall have any
responsibility in respect of any period of time prior to the submission of a
duly completed enrollment form by the Employer.



2.6  
If a Member ceases to be an Eligible Employee by reason of suspension without
pay, or is no longer regularly employed, but continues in the employment of the
Employer, his participation in the Plan shall be suspended until the resumption
of his status as an Eligible Employee, but shall not be terminated so long as he
remains in the employ of the Employer.  During the period of his suspension, the
Member may not make any Contributions under the Plan nor shall he be entitled to
any Employer Contributions, but his Accounts shall continue to be
re-valued.  Notwithstanding the above, a Member may elect to make contributions,
however he will not be entitled to any Employer Contributions.



SECTION III



Contributions



3.1  
The Employer shall make Contributions to the Trust Fund, both for itself and on
behalf of the Members of the Plan, in such sums on or before such dates and
under such terms as provided for by the Pension Plan.



3.2  
All Contributions and such contribution data as the Trustee shall require, shall
be forwarded by the Employer to the Administrator on or before the 5th business
day of the following month in which the amount is withheld.



3.3  
All Contributions shall be deposited in such accounts with such bank or
depository company as shall be designated and prescribed by the Trustee.



3.4  
The Employer agrees that its absolute obligation to make Contributions to the
Trust Fund shall not be subject to set-off or counterclaim which it may have for
any liability of a Member.



3.5  
All Contributions made under the Plan and investments made and property of any
kind or character acquired with any such funds or otherwise contributed, and all
income, profits, and proceeds derived therefrom, shall be held in the Trust Fund
and shall be held and administered by the Administrator, in accordance with the
provisions of the Plan Rules and the Trust Deed.



3.6  
The Employer shall have no right or title to, nor interest in the Contributions
made to the Trust Fund, and no part of the Trust Fund shall revert to the
Employer except that in the case of the Employer Contribution which is made by a
mistake of fact.  At the Employer's written request, such Contributions may be
returned to the Employer within three (3) months of the end of the fiscal year
in which the mistake was made.

 
 
 

--------------------------------------------------------------------------------

 
 
3.7  
Member Mandatory Contributions



Each Member shall contribute to the Plan commencing as of Membership Date, 5% of
his earnings by way of payroll deductions for each payroll period.


3.8  
Employer Mandatory Contributions



The Employer shall contribute to the Plan commencing as of Membership Date, 5%
of the Member’s earnings by way of payroll deductions for each payroll period.


3.9  
Member Voluntary Contributions



(a)  
Each Member, if he should so elect, may contribute Voluntary Contributions to
the Plan.  Such contributions could be made as a single lump sum payment or by
way of regular payroll deductions.



(b)  
A Member may suspend, increase or decrease the amount of Voluntary Contributions
he wishes to contribute by informing the Employer, as appropriate, in writing.



(c)  
A Member may withdraw all or any part of his Voluntary Contributions once a
year, by giving notice in writing to the Trustee and the Administrator.  The
requested withdrawal amount will be paid to the Member within eight (8) weeks of
written notice having been received by the Administrator.



3.10  
Rollover Contributions



Contributions resulting from a Member’s distribution from another pension plan
shall be treated as a Rollover Contribution.  Such contributions will be held in
the Employee Rollover Account for such period of time, if any as the provisions
of such other plan may require; and during such period of time the Member may
not withdraw any part of such Rollover Contributions unless such other plan so
permits; but after such period of time, if any, has expired such Rollover
Contributions shall be deemed to become Employee Voluntary Contributions.


3.11  
The provisions of 3.8 shall apply to the Employee Mandatory Contributions but
shall not apply to Voluntary Contributions and Rollover Contributions.



3.12  
Contributions applicable to a given payroll period will normally be deducted
from the salary applicable to such period.  Exceptions may be made in individual
cases for administrative convenience, to enable deductions of Contributions from
salaries applicable to earlier or later periods.



3.13  
Employees and Employer Contributions under the Plan shall be made in United
States of America Dollars or in Bermuda Dollars.



3.14  
Contributions after Normal Retirement Date



Neither the Member nor the Employer shall be obliged to pay Contributions after
the Member reaches Normal Retirement Age.  However, the Employer and the Member
may elect to continue paying such Contributions up to the date when the Member
actually retires.


3.15  
Except as provided in 3.9(c) above, a Member shall not withdraw all or any part
of his Employee, Employer and Rollover Accounts while he is a Member of the
Plan.



3.16  
The Employer shall not withdraw or borrow any part of a Member‘s Accounts.





SECTION IV



Vesting of Member and Employer Contributions



4.1  
A Member shall be entitled at all times to the amounts allocated to his Employee
and Rollover Contributions, but will only have access to his accumulated pension
benefits upon termination of employment.



4.2  
A Member's interest in his Employer Contribution Account shall vest in
accordance with the following schedule:

 
Years of Membership
Vested Percentage
Less than 2 years
0%
2 years
100%

 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the above,


(a)  
A Member shall become fully vested in his or her Employer Contribution Account
upon the occurrence of any of the following events, if such Member is then still
an Employee:



(i)  
death;



(ii)  
total and permanent disability; or



(iii)  
termination of the Plan.



(b)  
The Employer may at any time or times reduce the vesting period in respect of
any Member by giving written notice of such reduction to the Trustee and
Administrator.





SECTION V



Accounts



5.1  
The Administrator shall maintain a separate Employer Account for each Member,
which shall reflect the portion of his interest in the Trust Fund that is
attributable to the Employer's Contributions on his behalf.



5.2  
The Administrator shall maintain a separate Employee Account for each Member
that shall reflect the portion of his interest in the Trust fund that is
attributable to his Employee Contributions.



5.3  
The Administrator shall maintain a separate Employee Voluntary Account for each
Member, which shall reflect the portion of his interest in the Trust Fund that
is attributable to each of his Employee Voluntary Contributions.



5.4  
The Administrator shall maintain a separate Rollover Account for each Member,
which shall reflect the portion of his interest in the Trust Fund that is
attributable to his distribution from another pension plan.



5.5  
Each Account as described in 5.1 to 5.4 shall consist of Units and or cash held
on behalf of each Member.



5.6  
All Employee, Employer, and Rollover Contributions shall be credited on a
current basis to each Member’s Employee, Employer and Rollover Accounts.



5.7  
The Employer, the Trustee, and the Administrator do not in any manner or to any
extent whatsoever warrant, and guarantee that the value of a Member's Account
shall at any time equal or exceed the amount previously contributed thereto.









SECTION VI



Termination of Employment



6.1  
No withdrawals may be made in favour of a Member from his Employee, Employer or
Rollover Accounts while employed.



6.2  
If a Member’s employment is terminated due to death, the total value of the
units and or cash allocated to his Employee, Employer and Rollover Accounts
shall be payable to his Beneficiary as soon as practicable, in accordance with
the law.



6.3  
If a Member’s employment is terminated due to retirement, or total and permanent
disability, the total value of the Units and or cash allocated to his Employee,
Employer and Rollover Accounts as of the next Valuation Day shall be payable to
him in accordance with the provisions of 7.3.



6.4  
If a Member’s employment is terminated for reasons other than retirement, or
total and permanent disability, he may:



(a)  
transfer his vested accumulated pension benefits to another plan or to a
deferred profit sharing plan;

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
elect to receive his vested accumulated pension benefits at any time within the
10 (ten) year–period prior to his Normal Retirement Date; or



(c)  
elect to receive his vested accumulated pension benefits in a lump sum.

 
6.5  
A Member may elect to take Early Retirement at anytime to a maximum of ten (10)
years prior to his Normal Retirement Date.  Such Member may elect to take his
retirement benefits as if he had retired at Normal Retirement Date.



6.6  
A Member continuing employment beyond Normal Retirement Date, upon mutual
agreement with the Employer, shall defer receipt of his accumulated pension
benefits until he ceases to work.





SECTION VII



Regulations Governing the Payment of Pension Benefits





7.1  
Pension benefits to which each member will be entitled at retirement shall be
the value of the Units and or cash allocated to his Accounts as at the Valuation
Day immediately following receipt by the Administrator of written notification
of termination of the Member's service from the Employer.



7.2  
Amounts withdrawn from the Trust Fund by the terms of the Plan Rules shall only
be withdrawn on a Valuation Day and Units in an aggregate equal in value to the
amount so withdrawn in respect of any Member shall be canceled and cash
withdrawn accordingly.



7.3  
Pension benefits under the Pension Plan may be in the form of a fully paid up
Pension.  Such Pension will be determined by each Member in consultation with
the Trustee, taking into consideration the needs of any Beneficiary of that
Member and the requirement of the law.  The Pension shall be payable to the
Member or his Beneficiary as soon as practicable after the Valuation Day
immediately following receipt by the Administrator of written notification of
termination of the Member's service from the Employer.  The amount to be applied
towards the purchase of the annuity shall be the totality of the Member’s
mandatory contributions, as prescribed by the Law.  Notwithstanding the above,
only amounts equal to or in excess of $50,000 can be applied towards the
purchase of a Pension.



7.4  
The insurance company or financial institution from whom the Pension has been
purchased shall issue a certificate setting out the particulars of the Pension
to the Member.



7.5  
If a Member dies while employed by the Employer, the Trustee and the
Administrator, acting jointly, shall have discretion, having regard to the age
and identity of the Beneficiary, to provide either a lump sum cash payment or a
Pension, or a combination of both in the event that the Member has not
previously elected the form of Pension payable to his designated Beneficiary.



7.6  
If a former Member dies after payment of his pension benefit is due to commence,
the benefit ("survivor benefit") shall be paid to his Beneficiary in accordance
with the form of pension benefit provided for under the terms of the Pension
Plan.



 
(a)  
The commuted value of the survivor benefit payable under 7.6 shall be not less
than the value of the former Member's Account Balance, including accumulated
additional Voluntary Contributions, if any.

 


(b)  
Where no Beneficiary has been appointed, or where the Beneficiary predeceases
the Member, the survivor benefit described in 7.6 shall be paid to the estate of
the Member.



7.7  
If a Member dies before payment of his pension is due to commence, his
Beneficiary shall receive a lump sum payment equal to the value of the Member's
vested accumulated pension benefits, including accumulated additional
Voluntary.  Where no Beneficiary has been appointed, or where the Beneficiary
predeceases the Member, the benefit described in 7.7 shall be paid to the estate
of the Member.



7.8  
If a Member dies before completion of two years of membership in the pension
plan, his Beneficiary shall receive a lump sum payment equal to the Member's
contributions, if any, plus earnings thereon.



7.9  
If any person entitled to receive any benefits under this Plan is in the
judgment of the Trustee and the Employer, legally, physically or mentally
incapable of personally receiving any the benefits, or is a minor, the Trustee
may pay the benefits to such other person or persons or institution as, in its
judgment shall have custody of the retired Member or his Beneficiary.  Such
payment shall be a complete discharge of any liability under the Plan to the
payee.



7.10  
All amounts distributable under the Plan shall be paid in the currency of the
United States of America or Bermuda Dollars at the Member’s or Beneficiary’s
discretion.



 
 

--------------------------------------------------------------------------------

 




SECTION VIII



Lapsed Benefits



8.1  
In the event that a benefit is payable under this Plan to a Member, and after
reasonable efforts the Member cannot be located for the purpose of paying the
benefit during a period of three (3) consecutive years, the Member shall be
presumed dead and the benefit shall upon termination of that three year period,
be paid out to the Member’s Beneficiary.  If an eligible Beneficiary cannot be
located for the purpose of paying the benefit for the following two years, then
the benefit shall be forfeited pursuant to 9.1.



8.2  
If a Member shall die prior to receiving a distribution of all his benefits
under the Plan, if after reasonable efforts, an eligible Beneficiary of the
Member cannot be located for the purpose of paying the benefit during a period
of five (5) consecutive years, the benefit shall upon expiration of such
five-year period be forfeited pursuant to 9.1.



8.3  
Notwithstanding the foregoing Rules, if after such forfeiture, the Member or an
eligible Beneficiary shall claim the forfeited benefit, the amount forfeited
shall be reinstated (without regard to any interest or investment earnings on
such amount since the forfeiture) at the complete discretion of the Trustee and
paid to the claimant as soon as practical following the claimant’s production of
reasonable proof of his or her identity and entitlement to the benefit.





SECTION IX



Forfeiture of Lapsed Benefits



9.1  
Forfeiture of lapsed benefits of any former Member, Former Member, or
Beneficiary shall be returned to the Employer.





SECTION X



Administration of the Plan



10.1  
The Plan shall be administered by the Trustee, and for this purpose, the Trustee
has appointed the Administrator.



10.2  
The prudent investment of the Trust Fund shall be handled by professionally
recognised, experienced Investment Managers selected after careful study by the
Trustee in co-ordination with the Administrator and awarded on a competitive
basis.



10.3  
The Administrator and the Trustee shall be able to rely on all reports made by
any duly appointed accountants and all opinions given by any duly appointed
legal counsel.  Such counsel may be counsel for the Administrator and for the
Trustee.



10.4  
In addition to the powers specified above, the Administrator shall have the
power to compute and certify to the Trustee and to the Employer under the Plan,
the amount and kind of benefits from time to time payable to Members and their
Beneficiaries.



10.5  
To enable the Administrator to perform its functions, the Employer shall supply
full and timely information to the Administrator on all matters relating to the
compensation of all Members, their retirement, death or other cause for
termination of employment, and such other pertinent facts as the Administrator
may require.



10.6  
The Trustee shall during normal business hours supply to any Member on demand, a
copy of the rules governing the Plan and any amendments thereto, and a copy of
the latest statement reflecting the most recent valuation of his Accounts.



10.7  
For its services, the Administrator shall receive such fees as agreed from time
to time by the Trustee.  The agreed Fee Schedule is attached and marked
“Attachment A”.





SECTION XI



Investment of Trust Fund's Assets



11.1  
Each Member will choose the manner in which his contributions must be
invested.  Such choices must be made from the selected options provided by the
Trustee.

 
 
 

--------------------------------------------------------------------------------

 
 
11.2  
The Trustee may establish separate investment options under the Plan, with each
option representing alternatives available to the Members for the investment of
Contributions.  The Trustee at its discretion may establish alternative options
or eliminate any previously established ones.



The options available at the date of the execution of the Trust Deed are
attached and marked “Attachment B”.


11.3  
The Trustee and the Administrator shall forthwith determine and publish
guidelines to be applied in investing the Trust Fund and shall review such
guidelines at least once in each year and shall publish details of any
amendments thereto.



11.4  
A Member must elect the investment options from among those offered by the
Trustee.  Such election shall be made on the enrollment form.  A Member may also
change such election once a year, on the anniversary of the Plan.  Such
elections shall be limited to the investment options currently offered by the
Trustee and currently available pursuant to 11.2 hereto.  A Member shall effect
the change in investment options by properly completing and submitting the
Appropriate Form authorised by the Administrator for this purpose.



11.5  
Amounts invested in any one of the investment options shall not share in gains
and losses experienced by any other options.



11.6  
The investment funds shall be valued at current fair market value as of the last
business day of each calendar month and, at the discretion of the Trustee may be
valued more frequently.  Each fund shall be valued separately so that gains and
losses of the various options shall not be commingled.  The valuation shall take
into consideration investment earnings credited, expenses charged, payments made
and changes in the value of the assets held in the funds.  Upon completion of
the valuations the Administrator shall re-value each Member’s Account as of the
applicable Valuation Day, and allocate to each Member, Units or cash equal to
the amount of Contributions received in respect of that Member for each
investment option, since the last Valuation Day.



11.7  
The Employer, the Trustee, and the Administrator shall not be liable or
responsible for the adequacy of the Trust Fund to meet and discharge any and all
payments and liabilities thereunder.  All Plan benefits will be paid only from
the Trust Fund's assets, and neither the Employer, the Trustee, nor the
Administrator shall have any duty or liability to furnish the Trust Fund with
any funds, securities or other assets except as expressly provided in the Plan.





SECTION XII



General Provisions





12.1  
The Plan may be wholly or partially amended or otherwise modified, in writing,
at any time by the Trustee, and the Employer, provided however that:



 
(a)
No amendment or modification may be made which should permit any part of the
Trust Fund to be used for or diverted to purposes other than for exclusive
benefit of the Members and their Beneficiaries under the Plan and for the
payment of expenses incurred by the Administrator.



 
(b)
No amendment or modification may be made which should adversely affect the
Account balances of the Members and their Beneficiaries under the Plan.



 
(c)
No amendments or modification may be made which shall increase the duties or
liabilities of the Administrator without the written consent of the parties so
affected.



 
(d)
No amendment to this Plan shall take effect except by mutual agreement between
the Employer, the Trustee, and the Administrator.



12.2  
Nothing contained in this Plan gives a Member the right to be retained in the
Employer's employ or to interfere with the Employer's right to discharge a
Member.



12.3  
No Member shall have any right to or interest in any assets of the Plan upon
termination of his employment or otherwise except as specially provided under
this Plan, and then only to the extent of the benefits payable to such Member in
accordance with the provisions of the Plan.



12.4  
Benefits payable under the Plan are not subject to the claims of any creditor of
any Member or his Beneficiary.  A Member or his Beneficiary does not have any
rights to alienate, anticipate, commute, pledge, encumber or assign any of such
benefits; neither the benefits of a Member or his Beneficiary shall be subject
to any judgment rendered against any such Member or his Beneficiary.



12.5  
The validity of the Plan or any of its provisions is determined under and
construed according to the laws Bermuda.  In case, or in the event of any
provision of this Plan being held illegal or invalid for any reason, such
determination shall not affect the remaining provisions of this Plan and this
Plan shall be construed and enforced as if the illegal and invalid provision had
never been included.

 
 
 

--------------------------------------------------------------------------------

 
 
12.6  
These Plan Rules and the Trust Deed shall be construed together as one
instrument. In the event of any conflict arises between the terms and/or
conditions of the Trust Deed and this Plan, the provisions of this Plan shall
control, except that with respect to the duties and responsibilities of the
Trustee, the Trust Deed shall control.



12.7  
Each Member shall name a Beneficiary to receive any accumulated pension benefit
that may arise out of his Membership in the Plan.  The Member may change his
Beneficiary from time to time.  It is the responsibility of the Member to give
written notice to the Employer of the name of the Beneficiary.  If a Member
files no designation of Beneficiary as to all or any part of the benefits
payable under the Plan, or has revoked his designation without filing a new
designation, or if a designated Beneficiary shall predecease the Member, or
having survived him shall die prior to the complete and final distribution of
the Member's benefits, or if after a diligent and reasonable search by the
Employer, the Trustee, and the Administrator, a designated Beneficiary cannot be
found, then the undistributed portion of the benefits of a deceased Member shall
be forfeited pursuant to 9.1.



12.8  
Except as provided in this document and except for any payment agreed upon
between the Employer and the Administrator, the Administrator and the Trustee
shall not make any payments other than to the Member entitled thereto or his
Beneficiary.



12.9  
Each Member and the Employer shall furnish all information and evidence required
by the Administrator, including certificates of birth and death and proof of
existence which the Administrator may properly require whether before of after
payment of any benefits to a Member.





SECTION XIII



Discontinuance of the Plan



13.1  
The Plan may be discontinued upon liquidation of the Employer, or upon the
Employer withdrawing from the Plan.



13.2  
If the Plan is discontinued pursuant to 14.1, the Trust Fund shall be re-valued
as if the termination date was the Valuation Day.  The Units and or cash
allocated to each Member’s Accounts shall be realised by the Administrator, and
the amount standing to the credit of each Member shall be:



 
(a)
transferred to another pension plan; or



 
(b)
applied towards the purchase of a fully paid up Pension commencing at Normal
Retirement Date, provided that the amount standing to the credit of each Member
is equal or exceeds $50,000.  If the said amount is less than $50,000, the
Member shall receive a lump sum payment.



 
SECTION  XIV



Adoption of the Plan by Affiliated Companies



14.1  
Any company which is or becomes an affiliate, subsidiary or associate of the
Employer may adopt this Plan with the approval of the Trustee and thereby come
within the definition of Employer.  The Plan as to each such company shall
become effective upon entering into an adoption agreement in the form and
substance prescribed by the Trustee.  The Trustee may prospectively revoke or
modify any such employer’s participation in the Plan at any time.  If the Plan
is discontinued with respect to such employer’s employees, such allocable funds
shall be allocated with respect to each Member affected and shall be applied
pursuant to the provisions of section 14.2.



14.2  
By execution of an adoption agreement (each of which shall become part of the
Plan), the affiliated company agrees to be bound by all the terms and conditions
of this Plan.



These Plan Rules were approved in final form by the Employer.




This 11th day of Oct 2012                      


By:           /s/ Allan C. Decleir
 PLATINUM UNDERWRITERS HOLDINGS LTD.


 
 

--------------------------------------------------------------------------------

 


ATTACHMENT A


FEE SCHEDULE






Administration Fee
 
For all services rendered in connection with but not limited to:
 
1.  the administration and record-keeping
     of the plan
 
2.  the provision of Members’ statement
 
 
 
 
The administration fees will be $15 per member
 
T Deducted equally from
       Employer/Employee Contributions
 
¨ Deducted from ¨Employee or
       ¨Employer Contributions
 
 
 
¨ Pre-paid by the Employer, added
       to monthly contributions
 
Annual Investment Management Fee
 
For services rendered in connection with the management of the Plan’s assets
 
 
 
 
1.50% of the Net Asset Value of each of the fund options



*** We reserve the right to review the fees annually on the anniversary date of
the plan.




 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT B


INVESTMENT OPTIONS






SELF-DIRECTED OPTIONS
 
Global Equities (Index)
Vanguard Global Stock Index Fund
Global Equities (Active)
Fidelity FPS Global Growth
European Equities (Index)
Barclays IShares MSCI EAFE ETF Index Fund
European Equities (Active)
Fidelity European Growth Fund
Southeast Asia Equities
Fidelity Southeast Asia Fund
US Equities (Index)
Vanguard S&P 500 Index Fund
US Equities (Active)
Vanguard US Opportunities Fund
US Small Cap Equities Fund
Schroders US Smaller Companies Fund
Bermuda Equities
BAM Bermuda Fund
Global Bonds
Morgan Stanley Global Bond Fund
US Bonds
MFS US Government Bond Fund
Balanced Fund
Fidelity Growth & Income Fund
Managed Portfolio
Capital G Investments
Short-Term Option
CGI Core Liquidity Fund





INVESTMENT PROFILES


Aggressive
Moderate
Conservative




